Citation Nr: 9934583	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to disability evaluation in excess of 10 percent 
for post-traumatic stress disorder with depression and 
dysthymia.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel






INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1963 to April 1966, including service in Vietnam from 
August 1964 to November 1964, and from August 1965 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and October 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The former decision 
denied a disability evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), and the latter 
decision denied service connection for light sensitivity, 
skin condition, headaches, and sore joints, each claimed as 
secondary to exposure to herbicides, including Agent Orange, 
while in Vietnam.  The veteran appealed those decisions to 
the Board.  The Board issued a decision in April 1998 denying 
his claims, and he appealed to the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court).  

In April 1999, during the pendency of the appeal to the 
Court, the veteran's attorney and the VA Office of General 
Counsel filed a joint motion requesting that the Court 
dismiss that part of the appeal pertaining to service 
connection for light sensitivity, skin condition, headaches, 
and sore joints, each claimed as secondary to exposure to 
herbicides, including Agent Orange, and vacate and remand 
that portion of the Board's decision addressing an increased 
rating for PTSD.  The Court granted the joint motion later 
that month.  The case since has been returned to the Board 
for compliance with the directives specified in the joint 
motion.  


REMAND

The joint motion directs that the Board consider in its 
decision a December 1997 letter from Jean Hinkebein, M.A., a 
certified psychological associate, discussing the veteran's 
current psychological condition, and noting that he was still 
suffering PTSD symptomatology.  As noted in the joint motion, 
the document was submitted to the RO after the veteran was 
notified that his case had been certified to the Board; 
however, the RO was required to forward the document to the 
Board.  See 38 C.F.R. § 19.37(b) (1999).  Further, while that 
document was not in the veteran's claims folder at the time 
of the Board's April 1998 decision, the document was date 
stamped as received by the RO on January 12, 1998, prior to 
the April 1998 Board decision.  Consequently, the document, 
which may be material to increased rating issue, was 
"before" the Board when the Board decision underlying the 
appeal was rendered.  See Blout v. West, 11 Vet. App. 32, 33 
(1998), Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board would point out, however, that the RO has not 
considered the December 1997 letter from Jean Hinkebein, M.A. 
(inasmuch as the last Supplemental Statement of the Case was 
prepared in September 1997), and the veteran did not waive 
his right of initial RO consideration; hence, a remand is 
required so that the RO may consider this evidence in the 
first instance.  See 38 C.F.R. § 20.1304(c) (1999).  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should review the evidence 
submitted to the RO after the last SSOC, 
namely, the December 1997 document from 
Jean Hinkebein, M.A., date stamped as 
received by the RO in January 1998.  
After accomplishing any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim of entitlement to a 
rating in excess of 10 percent for PTSD 
on the basis of all relevant evidence of 
record, and all pertinent legal 
authority.

2.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's claims file is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to comply with an order of the 
Court and to afford the veteran due process of law.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified; however, he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

